420 F.2d 1381
Robert C. MCREYNOLDS et al., Appellants,v.COUNTY SCHOOL BOARD OF FAIRFAX COUNTY et al., Appellees.
No. 13704.
United States Court of Appeals, Fourth Circuit.
March 9, 1970.

Robert J. Skahan, Washington, D.C., on the brief for appellants.
Darryl L. Wyland, Washington D.C., on the brief for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit judges.
PER CURIAM:


1
This is a tort action arising out of injuries sustained by a five-year old boy who darted from behind a parked vehicle on a street in the District of Columbia just as a school bus, operated by the individual defendant, was approaching.  The child either ran into the side of the bus near the front or, in attempting to stop, slid, one leg passing just in front of the right front wheel of the bus.


2
The bus was brought to a complete stop before the rear wheels reached the point where the child was lying in the street.


3
The District Judge, finding no evidence of excessive speed, or of a failure to maintain a proper lookout or of time within which evasive action to avoid striking the child might have been taken, directed a verdict in favor of the school board and the bus driver.  The record, viewed in the light most favorable to the plaintiffs, leaves no room for an inference that the operator or the owner of the bus were negligent in any respect.


4
Our review of the briefs and the record in this case leaves us with such conviction that the ruling below was correct, the judgment is now summarily affirmed without oral argument.


5
Affirmed.